Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 04/28/2022 has been entered in the record and considered.  With respect to the rejections under 112(b), 35 USC 102(a)(1) and 103 (a), these rejections are withdrawn in view of Applicant’s amendments.  A new ground of rejections is made under 35 USC 103(a). Claims 1-18 are under consideration.  Claims 1-18 are rejected.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:
In the claims, claims 3 recites “a wiring layer on the first side of the second substrate” and claim 12 recites “a wiring layer disposed on the first side of the second substrate.” It appears that the limitations of claims 3 and 12 are redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2009/0200589 to Qian et al. (Qian) in view of U.S. Pub # 2015/0171146 to Ooki et al. (Ooki).
Regarding independent claim 1, Qian discloses an imaging device (Figs. 4A-6) comprising;
a first substrate (Fig. 5: 405 and ¶0034-0035) configured to absorb at least a portion of visible light incident (¶0034-0035) (the instant limitation is considered an intended use or functional language and is given limited patentable weight to the extent it requires a further positive structural limitation to the device as claimed; in the instant cases the first side (where 510 is formed) of the first substrate is considered to be capable of absorbing at least a portion of visible light);
a passivation film (Fig. 5: 510, film 510 is considered sufficient to meet the broadest reasonable interpretation of the label “passivation film”) directly disposed on the first side (407) of the first substrate (405);
wherein the first side 407 of the first substrate 405 is a light incident side (407 considered sufficient to meet the broadest reasonable interpretation of the label “light incident side” because the visible light strikes on a surface of photodiode region 410 where the photodiode region 410 is formed on a first side 407 of the first substrate 405, therefore the side 407 of the first substrate 405 considered sufficient to meet the broadest reasonable interpretation of the label “light incident side” at least insofar as the first side of the first substrate (where 510 is formed) can absorb the visible light, see fig. 5: visible light); 
a color filter (Fig. 5: 515) disposed above the passivation film (510);
a second substrate (Fig. 5: 425 and ¶0033 and 0036) configured to convert at least infrared light (¶0034 and 0038) into a first electric signal (the instant limitation is considered an intended use or functional language and is given limited patentable weight to the extent it requires a further positive structural limitation to the device as claimed; in the instant cases the first side of the second substrate is considered to be capable of converting at least infrared light into a first electric signal);
a contact layer (Fig. 5: 420 and ¶0034 and ¶0037-0038; metal stack 420 considered sufficient to meet the broadest reasonable interpretation of the label “contact layer”) disposed between a second side (409) of the first substrate (405) and a first side (first side is where 455 is formed) of the second substrate (425), wherein the second side (409) of the first substrate (405) is opposite the first side (407) of the first substrate (405);
a first metal (Fig. 5: 450 and ¶0034) disposed on a second side of the second substrate (425), wherein the second side of the second substrate (425) is opposite the first side (first side is where 445 is formed) of the second substrate (425); and
a readout circuit (Fig. 5: M2 and ¶0034; ¶0037-0038 disclose metal such as M2 is for routing signals which considered sufficient to meet the broadest reasonable interpretation of the label “reading circuit”) disposed in a position overlapping an infrared electrode (M1) and configured to receive the first electric signal (the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the metal M2 are considered to be capable of receiving the first electric signal).
Qian fails to explicitly disclose a color filter disposed on the first side of the first substrate.
Ooki discloses a color filter (Fig. 7: 112-1 and 112-2) disposed on the first side of the first substrate (114).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the first side of the first substrate of Qian with the color filter as taught by Ooki in order to transmit the incident light to supply components in predetermined wavelength (color) regions of the incident light to the corresponding photo diodes (¶0110).
Regarding claim 2, Qian discloses wherein the first metal (450) receives a first voltage and applies the first voltage to the second substrate (425; ¶0029 discloses that “450 coupled to the front side of IR so as to provide an electrical connection for coupling to 420 by a hole or via (not shown) that is formed in 425” considered sufficient to meet the broadest reasonable interpretation of the label “first metal receives a first voltage and applies the first voltage to the second substrate.”)
Regarding claim 3, Qian discloses a wiring layer (Fig. 6: 455) on the first side of the second substrate (425 and ¶0028; it is noted that 455 is bonded to 425 by 445).
Regarding claim 4, Qian discloses the wiring layer (455) is electrically connected to the contact layer (420 is an intermetal dielectric layer).
Regarding claim 5, Qian discloses wherein the contact layer (420) receives a second voltage (¶0037; intermetal dielectric layers 421 include more or less metal layers for routing signals considered sufficient to meet the broadest reasonable interpretation of the label “receives a second voltage).
Regarding claim 6, Qian fails to disclose wherein the second voltage is lower than the first voltage.
However, it is known in the art to apply voltage. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the voltage in order to optimize the functionality of the device (see MPEP §2144.05). Further, the specification contains no disclosure of either the critical nature of the claimed voltage or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 7, Qian discloses wherein the first substrate (405) is a P-type substrate (¶0031 and ¶0034 substrate is a semiconductor layer).
Qian is silent as to the silicon selected to act as the substrate 405 such that one of ordinary skill in the art would be motivated to seek exemplary material known in the art. Ooki teaches it was known in the art to use silicon as a substrate for absorbing visible light incident (¶0004-0006 and 0101) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected silicon for the undisclosed material as a mere selection of an art-recognized material suitable for the intended use of Qian (MPEP §2144.07).
Regarding claim 8, Qian discloses a transfer transistor, a reset transistor, an amplifier transistor (¶0021).
Regarding claim 9, Qian discloses wherein the first substrate (405) includes a photodetector (410 and ¶0033) configured to convert the portion of the visible light into a second electric signal (the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the photodetector 410 is considered to be capable of converting the portion of the visible light into a second electric signal).
Regarding claim 10, Qian discloses wherein the second substrate (425) is configured to convert only infrared light into the first electric signal (Fig. 5 and ¶0029-0030 and 0038; the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed; in the instant cases the second substrate is considered to be capable of convert only the infrared light into the first electric signal). It is also noted that 425 is infrared detecting layer and includes a photodiode ¶0025 and 0027).
Regarding claim 12, Qian further discloses a wiring layer (Fig. 5: another M2) disposed on the second side of the second substrate (425 and ¶0028).
Regarding claim 13, Qian discloses wherein the first metal (450) receives a first voltage and applies the first voltage to the second substrate (425; ¶0029 discloses that “450 coupled to the front side of IR so as to provide an electrical connection for coupling to 420 by a hole or via (not shown) that is formed in 425” considered sufficient to meet the broadest reasonable interpretation of the label “first metal receives a first voltage and applies the first voltage to the second substrate.”)
Regarding claim 14, Qian discloses wherein the first metal (450) receives the first voltage from the readout circuit (Fig. 5: M2, M2 is used for routing signals).
Regarding claim 15, Qian discloses wherein the wiring layer (another M2) receives a second voltage (¶0032; another M2 is used for routing signals).
Regarding claim 16, Qian fails to disclose wherein the second voltage is lower than the first voltage.
However, it is known in the art to apply voltage. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the voltage in order to optimize the functionality of the device (see MPEP §2144.05). Further, the specification contains no disclosure of either the critical nature of the claimed voltage or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Ooki and further in view of U.S. Pub # 2015/0155317 to Mabuchi et al. (Mabuchi).
Regarding claims 11 and 17, Qian and Ooki teach all of the limitations of claim 5 from which this claim depends.
Qian and Ooki fails to teach wherein the second voltage is a ground voltage or a common voltage.
Mabuchi discloses wherein the second voltage is a ground voltage or a common voltage (see at least claim 2 of Mabuchi).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporate the ground voltage or common voltage of Mabuchi to the contact layer of Qian in order to determine the potential of the predetermine voltage between a potential of the first voltage and a potential of a ground voltage (see claim 2 of Mabuchi).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Ooki and further in view of U.S. Pub # 2010/0321755 to Cho et al. (Cho).
Regarding claim 18, Qian and Ooki teach all of the limitations of claim 1 from which this claim depends.
Qian and Ooki fail to explicitly teach wherein the second substrate is an indium gallium arsenide (InGaAs) substrate.
Qian and Ooki are silent as to the material selected to act as the substrate material 425 such that one of ordinary skill in the art would be motivated to seek exemplary material known in the art. Cho teaches it was known in the art to use indium gallium arsenide (InGaAs) as a material for the substrate configured to convert infrared light into an electric signal (¶0086) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected InGaAs for the undisclosed material as a mere selection of an art-recognized material suitable for the intended use of Qian (MPEP §2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896